United States Court of Appeals
      for the Federal Circuit
                ______________________

             BIRDEYE L. MIDDLETON,
                Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2013-7014
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 10-4222, Judge Alan G. Lance, Sr.
                ______________________

               Decided: August 15, 2013
                ______________________

    MICHAEL S. SAWYER, Covington & Burling LLP, of
Washington, DC, argued for claimant-appellant. With
him on the brief was EINAR STOLE. Of counsel on the brief
were BARTON F. STICHMAN and KATY SCHUMAN CLEMENS,
National Veterans Legal Services Program, of Washing-
ton, DC.

    ALEX P. HONTOS, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, argued for respondent-
appellee. With him on the brief were STUART F. DELERY,
Principal Deputy Assistant Attorney General, JEANNE E.
DAVIDSON, Director, and SCOTT D. AUSTIN, Assistant
2                            BIRDEYE MIDDLETON   v. SHINSEKI

Director. Of counsel on the brief were MICHAEL J.
TIMINSKI, Deputy Assistant General Counsel, and
MEGHAN ALPHONSO, Attorney, United States Department
of Veterans Affairs, of Washington, DC.
                 ______________________

    Before LOURIE, PLAGER, and TARANTO, Circuit Judges.
    Opinion for the court filed by Circuit Judge LOURIE.
     Dissenting opinion filed by Circuit Judge PLAGER.
LOURIE, Circuit Judge.
     Birdeye L. Middleton appeals from the decision of the
United States Court of Appeals for Veterans Claims (the
“Veterans Court”) affirming the decision of the Board of
Veterans’ Appeals (the “Board”) denying a disability
rating in excess of 20% for his service-connected diabetes.
See Middleton v. Shinseki, No. 10-4222, 2012 WL 2180580
(Vet. App. June 15, 2012) (unpublished). Because the
Veterans Court did not err in interpreting the governing
regulations and we lack jurisdiction to review the Veter-
ans Court’s application of the regulations to the facts, we
affirm.
                       BACKGROUND
    Middleton served on active duty from January 1964 to
February 1990. He first sought compensation for his type
II diabetes mellitus in October 2001. In July 2002, a
Department of Veterans Affairs (“VA”) Regional Office
(“RO”) granted service connection, assigning a disability
rating of 20% pursuant to 38 C.F.R. § 4.119, Diagnostic
Code (“DC”) 7913. See In re Middleton, No. 05-15 604,
slip op. at 5 (Bd. Vet. App. Aug. 27, 2010). Middleton
sought an increased rating in 2008, which the RO denied
in March 2009 after a VA physical examination. Id.
Middleton filed a timely Notice of Disagreement, and the
RO issued a Statement of the Case (“SOC”) in December
2009. Id. Middleton then filed an appeal, and the RO
issued a supplemental SOC in January 2010. Id.
BIRDEYE MIDDLETON   v. SHINSEKI                            3

    In December 2009, the VA provided Middleton with a
further physical examination that confirmed the diagnosis
of type II diabetes mellitus. For that condition he was
treated with three oral hypoglycemic agents and daily
injections of the drug Byetta®. Id. at 6. Byetta® is a
synthetic peptide that induces the body to secrete endog-
enous insulin. In August 2010, the Board again denied a
rating increase despite Middleton’s assertions that he met
the criteria for a 40% rating on the grounds that his diet
was restricted, his activities were regulated, and he used
an oral hypoglycemic agent. Id.
    The Board found that Middleton was only entitled to a
20% rating. It stated, “Though [Middleton] is on a re-
stricted diet, has regulation of activities, and uses an oral
hypoglycemic agent, he does not use insulin to regulate
his diabetes.” In re Middleton, No. 05-15 604, slip op. at
4. The Board further found that neither Middleton’s VA
treatment records nor records from his private physician
mentioned that he required insulin, and that treatment
records from January through June of 2008 specifically
referred to him as a non-insulin dependent diabetic. Id.
at 6–7.
    The Board ultimately found that, while Byetta® is a
medication used to control diabetes, it is not insulin, and
therefore the medical evidence of record showed that
Middleton did not require insulin. Id. at 7. The Board
emphasized that the “[u]se of insulin is a necessary ele-
ment for the 40-percent rating; the fact that [Middleton]
has not been required to use insulin thus precludes his
being assigned this increased rating.” Id.
    Middleton then appealed to the Veterans Court and
again argued that he was entitled to a rating in excess of
20%. The court disagreed and affirmed the denial by the
Board because medical evidence did not show that Mid-
dleton was prescribed insulin. Middleton, 2012 WL
2180580 at *2. Middleton argued that treatment with
Byetta® injections was analogous to, yet admittedly not
identical to, requiring insulin, but the court held that the
4                            BIRDEYE MIDDLETON   v. SHINSEKI

plain language of DC 7913 recites “insulin” and does not
include a supposed substitute. Id.
    Middleton also argued that his diabetes was more
closely related to the criteria for a 40% rating and that 38
C.F.R. § 4.7, which provides that the higher of two evalua-
tions will be assigned if the veteran’s disability picture
more nearly approximates the criteria required for that
rating, was applicable to his claim. Id. at *3. The Veter-
ans Court nevertheless held that § 4.7 did not apply
because, following its own precedent in Camacho v. Ni-
cholson, 21 Vet. App. 360 (2007), a veteran could not be
rated at 40% for diabetes when he only satisfied two of
the criteria for that rating, as did Middleton. Id.
    This appeal followed.
                        DISCUSSION
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. 38 U.S.C. § 7292. We “have
exclusive jurisdiction to review and decide any challenge
to the validity of any statute or regulation or any inter-
pretation thereof [by the Veterans Court] . . . and to
interpret constitutional and statutory provisions, to the
extent presented and necessary to a decision.”            Id.
§ 7292(c). We may not, however, absent a constitutional
challenge, “review (A) a challenge to a factual determina-
tion, or (B) a challenge to a law or regulation as applied to
the facts of a particular case.” Id. § 7292(d)(2). We there-
fore generally lack jurisdiction to review challenges to the
Board’s factual determinations or to any application of
law to fact. See, e.g., Johnson v. Derwinski, 949 F.2d 394,
395 (Fed. Cir. 1991). But we do have jurisdiction here to
determine the proper interpretation of a regulation such
as DC 7913. See Amberman v. Shinseki, 570 F.3d 1377,
1381 (Fed. Cir. 2009) (exercising jurisdiction over review
of Veterans Court’s interpretation of regulation with
rating schedule); Forshey v. Principi, 284 F.3d 1335, 1338
(Fed. Cir. 2002) (en banc).
BIRDEYE MIDDLETON        v. SHINSEKI                                    5

    Section 4.119 of the VA regulations sets forth a
schedule of disability ratings for diseases of the endocrine
system. See 38 C.F.R. § 4.119. Within that schedule,
Diagnostic Code 7913 prescribes ratings for diabetes
mellitus. See id., DC 7913. The code recognizes five
levels of disability, expressed in terms of percentages,
which “represent as far as can practicably be determined
the average impairment in earning capacity resulting
from” the corresponding descriptions of a veteran’s condi-
tion. See 38 C.F.R. § 4.1. The code reads as follows:

7913 Diabetes mellitus

Requiring more than one daily injection of insulin,           100 [percent]
restricted diet, and regulation of activities (avoidance of
strenuous occupational and recreational activities) with
episodes of ketoacidosis or hypoglycemic reactions
requiring at least three hospitalizations per year or
weekly visits to a diabetic care provider, plus either
progressive loss of weight and strength or complications
that would be compensable if separately evaluated

Requiring insulin, restricted diet, and regulation of         60 [percent]
activities with episodes of ketoacidosis or hypoglycemic
reactions requiring one or two hospitalizations per year
or twice a month visits to a diabetic care provider, plus
complications that would not be compensable if sepa-
rately evaluated

Requiring insulin, restricted diet, and regulation of         40 [percent]
activities

Requiring insulin and restricted diet, or; oral hypogly-      20 [percent]
cemic agent and restricted diet

Manageable by restricted diet only                            10 [percent]

§ 4.119, DC 7913.
                                     I.
    Middleton maintains that the Veterans Court misin-
terpreted the “[r]equiring insulin” criterion of the 20%
6                            BIRDEYE MIDDLETON   v. SHINSEKI

and 40% ratings in DC 7913 as requiring the direct ad-
ministration of insulin. He asserts that the term refers
more generally to a need for insulin, not a specific method
of obtaining it, and that—even though he was not admin-
istered the substance insulin exogenously—he still “re-
quires insulin” because he takes other medications such
as Byetta® injections that cause his body to secrete insulin
endogenously. Middleton argues that the court’s interpre-
tation limiting the regulation to require a prescription for
a specific medication is inconsistent with the benefits
scheme and regulatory history, which focus on the severi-
ty of the impairment and how well a veteran’s diabetes is
controlled. Moreover, he contends that interpretations of
ratings that rely on specific medications rather than
impairments become obsolete as new drugs are intro-
duced; therefore, any ambiguity should be resolved in
favor of referencing symptoms, e.g., whether insulin is
needed for control regardless whether it is directly inject-
ed or endogenously created after administering a medica-
tion such as Byetta®. The Secretary argues that the plain
language of DC 7913 unambiguously recites “[r]equiring
insulin,” which should be given its ordinary meaning and
does not encompass using an insulin-inducing drug as
analogous to using insulin.
    We conclude that the Veterans Court did not err in in-
terpreting DC 7913, as its plain language reciting the
criterion “[r]equiring insulin” for each of the 20% and 40%
ratings clearly requires that the veteran is administered
insulin. See Lockheed Corp. v. Widnall, 113 F.3d 1225,
1227 (Fed. Cir. 1997) (“To interpret a regulation we must
look at its plain language and consider the terms in
accordance with their common meaning.”).
    In contrast to the position taken by Middleton, the
code does not authorize a 40% rating premised on the
administration of another medical compound or pharma-
ceutical agent than the substance insulin, reserving that
rating only for those circumstances “[r]equiring insulin,
restricted diet, and regulation of activities.” 38 C.F.R.
BIRDEYE MIDDLETON   v. SHINSEKI                             7

§ 4.119, DC 7913. The context of the code also demon-
strates that, when the VA intended to specify treatment
for diabetes with another substance, it identified such
treatment directly. Specifically, a 20% rating provides for
two possibilities: “[r]equiring insulin and restricted diet,
or; oral hypoglycemic agent and restricted diet,” which
expressly distinguishes between treatment via admin-
istration of insulin and treatment via administration of
an oral hypoglycemic agent. If, as Middleton asserts,
those regulatory provisions are obsolete, then it is not for
us to rewrite them.
     As currently specified, “[r]equiring insulin” means be-
ing administered insulin. To read that criterion otherwise
would be to ignore the plain language in the code that
specifies alternative treatments: if requiring insulin does
not mean administering insulin, then that criterion could
arguably be satisfied by the alternative of administering
an oral hypoglycemic agent or any other diabetes medica-
tion, and there would have been no reason for the Secre-
tary to have expressly provided for such an alternative
possibility. Accordingly, as a matter of interpretation, the
Veterans Court did not err in holding that the “[r]equiring
insulin” criterion of the 40% rating contemplated by DC
7913 means that the veteran must be administered insu-
lin.
                             II.
    Middleton also argues that the Veterans Court’s hold-
ing that satisfaction of the requiring insulin criterion is a
necessary finding for a 40% rating conflicts with 38 C.F.R.
§ 4.21, which provides that “it is not expected . . . that all
cases will show all the findings specified.” Appellant Br.
5, 30–33. He therefore maintains that the Veterans Court
erred in holding that 38 C.F.R. § 4.7, concerning applica-
tion of the higher of two evaluations, does not apply to his
entitlement claim for a rating in excess of 20% for his
service-connected diabetes.
8                           BIRDEYE MIDDLETON      v. SHINSEKI

     Middleton asserts that his disability status more
nearly approximates the criteria required for the 40%
than the 20% rating of DC 7913 because control of his
diabetes requires regulation of activities, which is only
associated with ratings equal to or exceeding 40%.
Middleton analogizes his situation to that of the claimant
in Tatum v. Shinseki, 23 Vet. App. 152 (2009), which
concerned an evaluation of the appropriate disability
rating level for hypothyroidism under § 4.119, DC 7903.
In that case, the Board initially determined that § 4.7 did
not apply to the veteran’s claim for entitlement to a 30%
rating because it found that, although she had two of the
three listed symptoms (fatigability and mental sluggish-
ness), she did not suffer from the third requirement
(constipation). Tatum, 23 Vet. App. at 154. The Veterans
Court, however, held that § 4.7 was “necessarily . . .
implicated,” set aside the Board’s decision, and remanded
for further consideration whether a 30% rating was more
appropriate than a 10% rating, which required only
fatigability or control via continuous medication. Id. at
156.
    The Secretary responds that DC 7913 is a successive
and cumulative rating schedule, necessitating that to
warrant a 40% rating, a veteran must satisfy all of the
criteria for that rating. The Secretary argues that the
plain language use of the conjunctive “and” means that
the three elements associated with the 40% rating are
mandatory, consistent with our holding in Boyle v. Ni-
cholson, 233 F. App’x 984 (Fed. Cir. 2007), and the Veter-
ans Court’s holding in Camacho v. Nicholson, 21 Vet. App.
360 (2007). The Secretary contends that, because control
of Middleton’s diabetes does not require insulin—one of
the three mandatory elements associated with the 40%
rating—the Veterans Court did not err in concluding that
§ 4.7 did not apply.
    The regulation at issue provides as follows:
    Where there is a question as to which of two eval-
    uations shall be applied, the higher evaluation
BIRDEYE MIDDLETON   v. SHINSEKI                              9

    will be assigned if the [veteran’s] disability picture
    more nearly approximates the criteria for that rat-
    ing. Otherwise, the lower rating will be assigned.
38 C.F.R. § 4.7.
    At the outset, we note that determining whether Mid-
dleton’s disability status more nearly approximates the
40% rating rather than the 20% rating requires an appli-
cation of law to fact that is beyond our jurisdiction, as
there is no constitutional issue presented. 38 U.S.C.
§ 7292(d)(2); Jackson v. Shinseki, 587 F.3d 1106, 1109
(Fed. Cir. 2009).
     As a matter of regulatory interpretation, however, the
plain language of § 4.7 provides that the higher of two
evaluations will be assigned only “[w]here there is a
question as to which of two evaluations shall be applied.”
But there is no question as to which evaluation shall be
applied when a veteran does not satisfy all of the required
criteria of the higher rating but does satisfy all of the
criteria of the lower rating. We thus conclude that the
Veterans Court did not err in its analysis of the unavaila-
bility of § 4.7 as a matter of law in this case because
Middleton did not meet the “[r]equiring insulin” criterion
of the 40% rating, given its plain meaning of “being ad-
ministered insulin.”
    Middleton’s reliance on Tatum is misplaced. Aside
from the fact that we are not bound by a decision of the
Veterans Court, the Veterans Court itself distinguished
Camacho in Tatum, recognizing that, in contrast to hypo-
thyroidism ratings under DC 7903, diabetes ratings under
DC 7913 involve successive criteria. Tatum, 23 Vet. App.
at 155–56. We agree that the enumerated elements of DC
7913 required for a 40% rating are part of a structured
scheme of specific, successive, cumulative criteria for
establishing a disability rating: each higher rating in-
cludes the same criteria as the lower rating plus distinct
new criteria. For example, a 10% rating is warranted
when a veteran’s diabetes is “[m]anageable by restricted
10                           BIRDEYE MIDDLETON   v. SHINSEKI

diet only.” § 4.119, DC 7913. The restricted diet criterion
is an element in each of the alternatives defining eligibil-
ity for the 20% rating, i.e., “[r]equiring insulin and re-
stricted diet, or; oral hypoglycemic agent and restricted
diet.” Id. And satisfaction of the in-the-alternative
criterion for the 20% rating is required to obtain the 40%
rating, to which is added the elements “[r]equiring insu-
lin” and “regulation of activities.” Id.
    As we held in Boyle, which we recognize was not prec-
edential, use of the conjunctive “and” in the 40% rating of
DC 7913 necessitates that there are three elements that a
veteran must satisfy to warrant such a rating. Boyle, 233
F. App’x at 987 (citing Watson v. Dep’t of the Navy, 262
F.3d 1292, 1299 (Fed. Cir. 2001) (inclusion of conjunctive
“and” in regulation indicated that all three enumerated
criteria had to be demonstrated)). In contrast, the 20%
rating uses the connector “or” to establish alternate
factors. For the distinction between the ratings in this
successive code to have any significance, we must give
meaning to the “and” in the higher evaluation. Thus,
because the 40% rating does not contemplate alternative
considerations, a veteran must demonstrate all of the
required elements in order to be entitled to that higher
evaluation.
    Accordingly, we discern no error by the Veterans
Court with respect to the unavailability of § 4.7 to Middle-
ton’s claim for a rating in excess of 20% when it concluded
that he could not be rated 40% disabled because there was
no question that the higher evaluation did not apply when
he only satisfied two of the required elements.
                       CONCLUSION
    We have considered Middleton’s remaining arguments
and conclude that they are without merit. Because the
Veterans Court did not err in interpreting the governing
regulations, we affirm.
                       AFFIRMED
BIRDEYE MIDDLETON   v. SHINSEKI   11

                          COSTS
   No costs.
  United States Court of Appeals
      for the Federal Circuit
                 ______________________

              BIRDEYE L. MIDDLETON,
                 Claimant-Appellant,

                            v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                       2013-7014
                 ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 10-4222, Judge Alan G. Lance, Sr.
                ______________________
PLAGER, Circuit Judge, Dissenting
     The medical experts who designed the VA disability
rating system for veterans with service-connected disabil-
ities had no difficulty in understanding that different
people with the same illness do not always present the
same symptoms, and that different people with the same
illness do not always respond in the same way to the same
drugs. They wisely built two foundational concepts into
the rating schedule to provide for these understandings.
    First, they stated at the outset that: “This rating
schedule is primarily a guide in the evaluation of disabil-
ity resulting from all types of diseases and injuries en-
countered as a result of or incident to military service.”
38 C.F.R. § 4.1 (emphasis added). In case anyone should
miss the point that a guide is not a rigid diagnostic code
or a treatment prescription, they added that the rating
schedule should be interpreted broadly and in a manner
2                             BIRDEYE MIDDLETON   v. SHINSEKI

that is veteran friendly. See 38 C.F.R. § 4.3 (quoted in full
below).
    Then, because even using their best efforts they could
not anticipate the many ways that illnesses present, nor
could they anticipate changes in treatment that new
drugs might support, they added a second caveat to the
“General Policy in Rating”:
    Where there is a question as to which of two eval-
    uations shall be applied, the higher evaluation
    will be assigned if the [veteran’s] disability picture
    more nearly approximates the criteria for that rat-
    ing. Otherwise, the lower rating will be assigned.
38 C.F.R. § 4.7.
     In the case before us, the central issue is whether
these foundational concepts apply to the rating schedule
for diabetes mellitus. All agree that Mr. Middleton, who
suffers from diabetes mellitus, has a compensable illness;
the question is whether, under the rating guides in DC
7913, he is properly compensated at the 20% or 40%
disability level. The record shows that his symptomology
and his treatment regimen place him somewhere between
the two descriptive guides for the two ratings; he does not
fit squarely into either.
    Mr. Middleton takes oral hypoglycemic agents, re-
quires a restricted diet, regulates his activities, and
receives daily injections of the drug Byetta®. He appears
to meet all of the criteria for the 20% level, and all of the
criteria for the 40% save one: insulin. Mr. Middleton
argues that his Byetta injections are analogous to injec-
tions of insulin, thus putting him ‘nearly approximate’ to
the 40% level. However that may be, and despite the
majority’s concern with all this, the facts of Mr. Middle-
ton’s particular case are irrelevant to the issue we must
decide.
   As the majority correctly notes, our question is not to
which of these ratings Mr. Middleton is entitled. For us
BIRDEYE MIDDLETON   v. SHINSEKI                            3

to determine whether Mr. Middleton satisfies every
element of the 20% level and ‘approximately’ meets every
element of the 40% level, or not, involves application of
the law to the facts, which is beyond our jurisdiction
under the peculiar standard of review Congress gave us
over decisions of the Court of Appeals for Veterans
Claims. Rather, the question of interpretation of VA
law—over which we do have jurisdiction—is whether the
foundational concepts set out in the provisions of the
rating schedule quoted above apply to DC 7913, struc-
tured as it is (and presumably other provisions structured
like it 1).
     The Government argues that when there is a succes-
sive and cumulative rating schedule, as here, the veteran
seeking the higher rating can only obtain it if the lan-
guage of the higher rating does not have specific require-
ments for that rating; if it does, the veteran must meet
the requirements in haec verba. But the standard in § 4.7
is “more nearly approximates the criteria for that rating,”
clearly providing that something approximating the
criteria—not the criteria itself—is what to look for. If
verbal compliance with the words of the guideline is what
is required, § 4.7 has no meaning.
    Recognizing the weakness in this argument, the Gov-
ernment couples it with the classic “read the statute” first
argument. And it is certainly true that we judges spend
much of our time interpreting statutes, seeking under-
standing of what the Congressional verbiage means by
parsing the verbs and the nouns of a statute as if they



    1   See § 4.119 Schedule of ratings—endocrine sys-
tem. In addition to the successive steps for 7913 Diabetes
mellitus (5 steps), § 4.119 lists several other illnesses with
successive steps, e.g., 7900 Hyperthyroidism (4 steps);
7909 Diabetes insipidus (4 steps); and 7911 Addison’s
disease (3 steps).
4                            BIRDEYE MIDDLETON   v. SHINSEKI

contain some secret code that only we can penetrate. My
colleagues, putting their interpretive skills to use, find in
the stated rating schedule a controlling difference be-
tween the “and” in the 40% rating and the “or” in the 20%
rating. Maj. Op. at 10. “For the distinction between the
ratings in this successive code to have any significance,
we must give meaning to the ‘and’ in the higher evalua-
tion.” Id. The fact that the syntax and punctuation
surrounding the “or” in the lower evaluation guide makes
little grammatical sense is of no moment—the truth is in
the words, and in the “plain language” of the ratings
guide.
     With due respect, the verbal statements in this rat-
ings schedule are, as the regulations themselves state,
only guides; calling it “the code,” as the majority frequent-
ly does, cannot change that fact. These are guides, not for
the display of interpretive technique, but guides to what a
sensible application of the two foundational concepts
addresses. In a veteran-friendly system, what outcome is
called for when the symptoms and prescribed treatment
fall somewhere between the ratings, for example because
a different drug—Byetta—is injected to treat the veter-
an’s particular version of the illness rather than the
standard drug—insulin, the one mentioned in the guide?
Does that really turn on the difference between an “and”
and a confusingly mistyped “or”? Should not the outcome
instead respond to a common-sense analysis reflecting the
illness and its treatment, and the purpose of a disability
program for veterans who have honorably served their
country?
     I do not mean to say that the VA can begin its analy-
sis of an application for benefits by setting aside criteria
in the rating schedule. But if the VA’s analysis reveals
that the veteran’s disability falls between two ratings,
§ 4.7 directs the VA to determine whether the disability
picture more nearly approximates the criteria for the
higher rating. If it does, § 4.7 honors substance over form
by awarding the veteran the higher rating. The medical
BIRDEYE MIDDLETON   v. SHINSEKI                            5

experts who designed the system wanted it that way.
Indeed, as the “General Policy in Rating” tells us, “[i]n
view of the number of atypical instances it is not expected,
especially with the more fully described grades of disabili-
ties, that all cases will show all the findings specified.”
38 C.F.R. § 4.21 (emphasis added). The argument that an
illness with a “successive and cumulative rating schedule”
is exempt from the ameliorative purposes of § 4.7 cannot
be right. Nothing in DC 7913 suggests that the court
should exempt it, or others like it, from § 4.7 and the clear
policy of the ratings schedule.
    Simply put, the majority’s interpretation of § 4.7 is in-
correct. The interpretation that it does not apply to
provisions like DC 7913 offends the general policies and
procedures understood by the medical profession. It
snatches away the flexibility that the VA needs to battle
the epidemic of diabetes and hands them a clipboard with
a checklist. We should not hamper the VA’s efforts to
carry out their stated policy:
    It is the defined and consistently applied policy of
    the Department of Veterans Affairs to administer
    the law under a broad interpretation, consistent,
    however, with the facts shown in every case.
    When after careful consideration of all procurable
    and assembled data, a reasonable doubt arises re-
    garding the degree of disability such doubt will be
    resolved in favor of the claimant.
38 C.F.R. § 4.3.
6                             BIRDEYE MIDDLETON   v. SHINSEKI

     The majority opinion cites a nonprecedential opinion
for its legal support. 2 However mistaken its authority,
there is little this dissent can do to correct the disservice
of the decisional outcome in this veteran’s case. Never-
theless, it is to be hoped that the majority’s treatment of
veteran’s law generally will be given the same weight as
their nonprecedential authority, and that it will not be
followed in future cases as a correct understanding of the
law applicable more broadly to other such cases.
    I respectfully dissent.




    2   Boyle v. Nicholson, 233 F. App’x 984 (Fed. Cir.
2007). In addition to relying on a nonprecedential opinion
as precedent contrary to the long-standing policy of the
court, the Boyle opinion offers no support: Boyle says
nothing of § 4.7, nor does Boyle discuss § 4.7’s application
to DC 7913. Id.